Citation Nr: 0824427	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-39 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a headache disorder, 
to include as secondary to a service-connected nasal 
fracture.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a right 
thumb injury.

4.  Entitlement to a compensable rating for residuals of a 
nasal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1971 to August 1974.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from August 2004 
rating and administration decisions by the Milwaukee RO.  In 
April 2008, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.  At the hearing, the veteran was granted a 
sixty day abeyance period for submission of additional 
evidence.  No additional evidence was received since the 
hearing.

In August 2007, additional treatment records were associated 
with the claims file after the most recent supplemental 
statement of the case (SSOC) had been issued in April 2007.  
Although there is no waiver of initial RO consideration of 
this evidence, the Board finds that remand for that purpose 
is not necessary, as the additional evidence is not pertinent 
to the matters at hand (and therefore the veteran is not 
prejudiced).  

The matter of service connection for a headache disorder 
based on de novo review is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the veteran if any action on his part is required.



FINDINGS OF FACT

1.  A respiratory disorder was not manifested in service; 
there is no competent evidence that any current such 
disability might be related to his service.

2.  An unappealed August 1997 rating decision denied service 
connection for a headache disorder, to include as secondary 
to a nasal fracture, essentially on the bases that there was 
no evidence of a headache disorder or that such disability 
might be related to service.

3.  Evidence received since the August 1997 rating decision 
includes a diagnosis of a headache disorder, relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for a headache disorder, and raises a 
reasonable possibility of substantiating the claim.

4.  An unappealed rating decision in August 2001 denied 
service connection for residuals of a right thumb injury 
essentially on the basis that there was no evidence of a 
right thumb injury in service, and no evidence of current 
residuals of such injury.

5.  Evidence received since the August 2001 rating decision 
does not show a right thumb injury in service or a nexus 
between any current right thumb disability and service; does 
not relate to the unestablished facts necessary to 
substantiate the claim; and does not raise a reasonable 
possibility of substantiating the claim.

6.  The veteran's residuals of nasal fracture are not shown 
to have been manifested by nasal septum deviation with 50 
percent obstruction on both sides or 100 percent obstruction 
on one side at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  Service connection for a respiratory disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).
2.  Evidence received since the August 1997 rating decision 
that denied service connection for a headache disorder is new 
and material, and the claim may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).

3.  New and material evidence has not been received, and the 
claim of service connection for residuals of a right thumb 
injury may not be reopened.  38 U.S.C.A. § 5108, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

4.  A compensable rating is not warranted for the veteran's 
residuals of a nasal fracture.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.97, 
Diagnostic Code (Code) 6502 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1)(including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006) the U.S. Court of Appeals 
for Veterans Claims (Court) held that VCAA notice in a claim 
to reopen must include (with some degree of specificity) 
notice of the basis for the prior denial of the claim, notice 
of the evidence and information necessary to reopen the 
claim, and notice of the evidence and information necessary 
to establish the underlying claim of service connection.  In 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that in an increased rating claim, VCAA notice must 
include, with some degree of specificity, notice of what 
evidence is needed to support the claim (i.e., sufficient to 
reopen).  

Two February 2004 letters (prior to the RO's initial 
adjudication of these claims) informed the veteran of 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  He was instructed that since his claim of service 
connection for headache and thumb disabilities had been 
subject to a previous final denial, new and material evidence 
was needed to reopen the claims.  The correspondence also 
explained what kind of evidence would be new and material; 
defined these terms; and informed the veteran of the bases 
for the previous denials.  A March 2006 letter notified him 
of disability ratings and effective dates of awards.  
Regarding the increased rating claim, the pre-decisional 
notice letters did not provide specific information regarding 
the criteria for substantiating a compensable rating for 
residuals of a nasal fracture, such defect does not affect 
the essential fairness of the adjudication process.  After 
the appellant received the notice of the criteria for rating 
nasal fracture residuals, and had ample opportunity to 
respond, the claim was readjudicated (curing the defect).  
See April 2006 SSOC.  Furthermore, the criteria for 
establishing a compensable rating were discussed at the 
Travel Board hearing, and it was clear that the veteran 
understood what evidence was needed to substantiate the claim 
for increase.  Notably, he was given additional time to 
submit such evidence, and no such evidence has been received.

Regarding VA's duty to assist, the RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  
Regarding the claims to reopen, it is noteworthy that the 
duty to assist by arranging for a VA examination or obtaining 
a medical opinion does not attach until a previously denied 
claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  While the 
veteran was not afforded an examination as to the service 
connection claim, the Board concludes that a VA examination 
is not necessary, as there is no evidence that the veteran 
had a respiratory disorder in service, or currently has such 
disability.  Therefore, the veteran is not entitled to an 
examination for his thumb disability.  VA's duty to assist is 
met.  It is not prejudicial to the veteran for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

II. Service Connection for a Respiratory Disorder

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  In order to 
prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).
At the April 2008 Travel Board hearing, the veteran 
characterized his respiratory disorder as breathing problems.  
He stated that he was congested all of the time and that it 
started in service.  He also stated that he has had 
bronchitis but added that he didn't think it was documented.  

The veteran's SMRs contain no mention of respiratory 
complaints, findings, or diagnosis.  In April 1994, a record 
noted that he had nasal congestion.  

On October 1986 VA examination, clinical evaluation of the 
veteran's respiratory system was normal.  

A February 2002 VA treatment record notes the veteran was 
seen to establish medical care.  A pulmonary evaluation was 
negative.  April 2002 pulmonary function tests (PFTs) note 
that spirometry was unacceptable according to criteria 
established by the American Thoracic Society.

On April 2002 VA pension examination, the veteran complained 
of occasional shortness of breath while walking or 
exercising.  He reported having a history of bronchitis as a 
child.  There was no history of sinusitis, allergies, or 
epistaxis.  There was no chronic cough, sputum, pneumonia, 
asthma, or emphysema.  A respiratory disorder was not 
diagnosed.  

A March 2004 record notes that the veteran denied having 
respiratory distress.  In April 2004, he denied shortness of 
breath.  Another record dated that month notes his complaints 
of occasional coughing and wheezing.

On May 2004 VA examination, the veteran reported that he had 
a 30 year history of sinus discharge during late spring early 
summertime that he attributed to allergies.  He added that he 
had dyspnea with some exertion.  He did not have sinusitis, 
but claimed he had allergies.  He did not take medication for 
his allergies, and did not seek medical care during an 
alleged three day period of bedrest in October [2003] due to 
sinus drainage.  The diagnosis was that the veteran had a 
history of allergies which were at least as likely as not the 
cause of his complaints of purulent discharge during the 
spring and summer months.
February 2005, August 2005, and July 2006 VA records note 
that the veteran denied shortness of breath.  A July 2006 
record notes that his chest was clear.  

There is no competent evidence that a respiratory disorder 
was manifested in service.  Consequently, there is no basis 
for establishing service connection for such disability on 
the basis that it became manifest in service and persisted.  

There is also no clear [medical diagnosis] postservice 
evidence of a respiratory disorder.  While the veteran does 
have a diagnosis of a history of seasonal allergies , there 
is no competent evidence that such disability might be 
related to his service.  Notably, a VA examiner specifically 
found that the veteran did not have chronic symptoms such a 
coughing or sputum, or respiratory disorders such as 
pneumonia, asthma, emphysema, or sinusitis.

In summary, the preponderance of the evidence is against any 
findings to the effect that the veteran has chronic 
respiratory disability that might be related to his service.  
Accordingly, this claim must be denied..  

III. New and Material Evidence.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claims to 
reopen were filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. Id.

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, then it is not necessary to continue the 
analysis to determine whether it is material.  Id. at 327.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Headaches

An unappealed August 1997 rating decision denied service 
connection for headaches based essentially on findings that 
such disability was not manifested in, and not directly 
related to the veteran's service, and was not shown to be 
related to his nasal fracture.  The August 1997 rating 
decision is final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the decision consisted of 
SMRs, an August 1986 VA examination report, and VA treatment 
records from March to June 1997.  

The veteran's SMRs included records in June 1973 and April 
1974 noting that the veteran reported having headaches; one 
record contained a diagnosis of viral syndrome.

On October 1986 VA examination, the veteran complained of 
headaches, there was no pertinent diagnosis.

1997 VA treatment records do not refer to headaches.

Evidence associated with the record since the August 1997 
rating decision includes an April 2002 VA pension examination 
report, June 1996 to July 2007 VA treatment records, and a 
transcript of an April 2008 Travel Board hearing.

On April 2002 VA pension examination, the veteran indicated 
that he did not have chronic headaches.  

VA treatment records note the veteran's complaints of 
headaches on several occasions.  A March 2004 record notes an 
assessment of tension headaches.

The evidence received since the August 1997 rating decision 
is "new" because it was not previously of record.  A March 
2004 VA treatment record notes a diagnosis of tension 
headaches (which was not of record in August 1997).  Such 
diagnosis, when considered in light of the complaints of 
headaches in service, constitutes evidence that relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for headaches, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
additional evidence received is new and material, and the 
claim of service connection for a headache disorder may be 
reopened.

Right Thumb

An unappealed August 2001 rating decision denied service 
connection for residuals of a right thumb injury because 
there was no evidence of a right thumb injury in service or 
of current disability related to such injury.  This decision 
is final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the August 2001 rating 
decision consists of SMRs, an August 1986 VA examination 
report , and March to June 1997 VA treatment records.  The 
SMRs are silent for complaints, findings, or diagnosis of a 
right thumb injury or disability.  The VA examination report 
and treatment records do not mention the veteran's right 
thumb.  

Evidence associated with the record since the August 2001 
rating decision includes an April 2002 VA pension examination 
report, June 1996 to July 2007 VA treatment records, a May 
2004 VA examination report, and the transcript of the April 
2008 Travel Board hearing.

The VA treatment records include a December 2000 VA treatment 
record that notes the veteran sustained a work-related right 
wrist injury in July 2000 that involved several severed 
tendons connected to his thumb, which were surgically 
repaired.  He had not received rehabilitation after the 
surgery and experienced weakness in his thumb and a loss of 
sensation in the lateral aspect of the thumb.  In January 
2001, he complained of right thumb pain, weakness, and "pins 
and needles".  

The VA pension examination report does not mention the 
veteran's right thumb.  

At the April 2008 Travel Board hearing no new evidence was 
presented to show a right thumb injury in service or that any 
current disability might be related to such injury.  

While the evidence associated with the claims file since 
August 2001 is new, it is not material to the claim.  Given 
the bases for the prior denial of the claim, for evidence in 
this mater to be new and material, it must tend to show both 
that the veteran has current right thumb disability, and that 
such disability is related to his service/an injury therein 
[and as a threshold matter that there was a right thumb 
injury in service].  The evidence received since the August 
2001 rating decision addresses only the first of these 
matters, it shows current right thumb disability.  There 
remains no evidence that the veteran sustained a right thumb 
injury in service, or that any current right thumb disability 
might be a residual of such injury.  In fact, the additional 
evidence received attributes the veteran's right thumb 
disability to a postservice injury, and is probative evidence 
against his claim.  

Consequently, the Board must find that the evidence received 
since the August 2001 rating decision does not address both 
unestablished facts necessary to substantiate the claim of 
service connection for residuals of right thumb injury, does 
not raise a reasonable possibility of substantiating such 
claim, and is not new and material.  Accordingly, this claim 
may not be reopened.

IV. Increased Rating

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Court has held that "staged" ratings are 
appropriate in an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Residuals of nasal fracture are rated under 38 C.F.R. § 4.97, 
Code 6502 (for nasal septum deviation), which provides a 
maximum 10 percent rating when there is a 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97.

There is no competent evidence that the veteran's residuals 
of nasal fracture have caused any nasal obstruction.  On 
April 2002 VA pension examination, the veteran was able to 
breathe out of both sides his nose.  On May 2004 VA 
examination, he reported that his fractured nose did not 
interfere with breathing.  The examiner noted that there was 
no nasal obstruction.  The diagnosis was status post nasal 
fracture, no residuals.

At an April 2008 Travel Board hearing, the veteran stated 
that his sinuses blocked.  Significantly, a sinus disorder is 
not service connected (), and symptoms of such disorder may 
not be considered in evaluating the veteran's nasal fracture 
residuals.  In fact, there is no competent (medical) evidence 
that there are any residuals or impairment associated with 
the veteran's nasal fracture residuals.  Accordingly, a 
preponderance of the evidence is this claim; a compensable 
rating is not warranted.  See 38 C.F.R. § 4.31.


ORDER

Service connection for a respiratory disorder is denied.

The appeal to reopen a claim of service connection for a 
headache disorder is granted.

The appeal to reopen a claim of service connection for 
residuals of a right thumb injury is denied.

A compensable rating for residuals of a nasal fracture is 
denied.


REMAND

As the claim of service connection for a headache disorder is 
reopened, VA's duty to assist by arranging for an 
examination/medical opinion attaches.  The Board finds that a 
VA examination to secure a medical opinion is necessary.  As 
noted, complaints of headaches were noted in service, there 
is now a postservice diagnosis of tension headaches.  What 
remains to be established is whether there is a nexus between 
the current headache disorder and the headache complaints in 
service.  This is a medical question.  

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the veteran 
to be examined by an appropriate 
physician to determine the etiology of 
his diagnosed tension headaches, and 
specifically whether they are related to 
the headaches he had noted in service.  
The veteran's claims file must be 
reviewed in conjunction with the 
examination.  Based on examination of the 
veteran and review of his claims file, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or better probability) 
that the veteran's headache disorder is 
related to his service, to include the 
headaches noted therein.  The examiner 
should explain the rationale for the 
opinion.

2.  The RO should then readjudicate the 
claim of entitlement to service 
connection for a headache disorder.  If 
it remains denied, the RO should issue an 
appropriate SSOC and give the appellant 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


